                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SUSAN NGUYEN,
     Plaintiff,

       v.                                         CIVIL ACTION NO. 19-CV-2551

COMMONWEALTH OF PA, et al.,
    Defendants.

                                          ORDER

       AND NOW, this i..q~day of July, 2019, upon consideration of Plaintiff Susan Nguyen's

Motion to Proceed In Forma Pauperis (ECF No. 5), and her pro se Complaint (ECF No. 2) it is

ORDERED that:

       1. Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. The Complaint is DEEMED filed.

       3. The Complaint is DISMISSED with prejudice for the reasons in the Court's

Memorandum.

       4. The Clerk of Court shall CLOSE this case.

                                          BY THE COURT:




                                          GffiELJLSiOMSKY, J.             a=
